                                                                                                                        Case 4:19-cv-01167-JST Document 30 Filed 03/10/20 Page 1 of 7


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele - SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll - SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen - SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:         213.430.3400
                                                                                                             Facsimile:         213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   Facebook, Inc. and Instagram, LLC

                                                                                                         9                                UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        11
                                                                                                             FACEBOOK, INC., a Delaware corporation and        Case No. 4:19-cv-1167-JST
                                                                                                        12   INSTAGRAM, LLC, a Delaware limited liability
                                                                                                             company,                                          PLAINTIFFS’ FOURTH MOTION TO
                                                                                                        13                                                     CONTINUE CASE MANAGEMENT
TUCKER ELLIS LLP




                                                                                                                                 Plaintiffs,                   CONFERENCE [L.R. 6-1(B)]
                                                                                                        14
                                                                                                                   v.                                          CURRENT DATE: March 17, 2020
                                                                                                        15                                                     PROPOSED DATE: May 19, 2020
                                                                                                             9 XIU NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                        16   CO., LTD. a/k/a JIUXIU NETWORK        TIME:         2:00 p.m.
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD.;      CTRM:         Oakland – 6 – 2nd Floor
                                                                                                        17   9 XIU FEISHU SCIENCE AND TECHNOLOGY
                                                                                                             COMPANY LTD.;                         Hon. Jon S. Tigar
                                                                                                        18   9 XIUFEI BOOK TECHNOLOGY CO., LTD.;
                                                                                                        19   HOME NETWORK (FUJIAN) TECHNOLOGY
                                                                                                             CO., LTD.;
                                                                                                        20   WEI GAO a/k/a GAO WEI;
                                                                                                             ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
                                                                                                        21   ZHAOPING LIU a/k/a LIU ZHAOPING,
                                                                                                        22                       Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                 FOURTH MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                    Case No. 4:19-cv-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 30 Filed 03/10/20 Page 2 of 7


                                                                                                         1   I.     NOTICE OF MOTION AND STATEMENT OF RELIEF SOUGHT

                                                                                                         2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                                                                         3          PLEASE TAKE NOTICE that Plaintiffs Facebook, Inc. (“Facebook”) and Instagram, LLC

                                                                                                         4   (“Instagram,” and collectively with Facebook, “Plaintiffs”) hereby move this Court for an order

                                                                                                         5   continuing the case management conference by approximately two months from March 17, 2020, to

                                                                                                         6   May 19, 2020. The basis for this motion is that each of the Defendants resides in the People’s Republic

                                                                                                         7   of China, and while Plaintiffs have initiated the process to serve Defendants through the Convention on

                                                                                                         8   the Service Abroad of Judicial and Extrajudicial Documents in Civil and Commercial Matters, Nov. 15,

                                                                                                         9   1965, 20 U.S.T. 361, 658 U.N.T.S. 163 (the “Hague Service Convention”), none of the Defendants has
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   been successfully served to date. Because none of the Defendants has been served with process or

                                                                                                        11   appeared in the action, Plaintiffs have not been able to, and will not be able to, meet and confer with

                                                                                                        12   Defendants as required in advance of the case management conference. As a result, the ADR submissions

                                                                                                        13   and Rule 26(f) report has been submitted unilaterally by Plaintiffs. Moreover, because Plaintiffs
TUCKER ELLIS LLP




                                                                                                        14   understand that Defendants have actual notice of this action, Plaintiffs have informed Defendants that

                                                                                                        15   they intend to move for default judgment under Article 15 of the Hague Service Convention, which allows

                                                                                                        16   for such motions after six months have passed since service was initiated.1

                                                                                                        17          Plaintiffs have been unable to meet and confer with Defendants in an effort to obtain a stipulation

                                                                                                        18   for the relief sought in this motion because none of them has yet appeared in this action. Still, Plaintiffs’

                                                                                                        19   attorneys have contacted Defendants by email requesting that they stipulate to an extension. This is the

                                                                                                        20   fourth request for the extension of any deadline in this action, with the Court having thrice before

                                                                                                        21   continued the case management conference for similar reasons to those laid out in this motion. ECF

                                                                                                        22

                                                                                                        23   1  While preparing its motion for default, Plaintiffs received notice on March 5, 2020 that the Chinese
                                                                                                        24   Central Authority unsuccessfully attempted service on 9 Xiu Network (Shenzhen) Technology Co., Ltd.
                                                                                                             and that the Chinese Central Authority had therefore returned a certificate of attempted service stating that
                                                                                                        25   9 Xiu was no longer located at that address. Steele Decl. ¶ 12 & Ex. 8. Plaintiffs had Chinese counsel
                                                                                                             verify that 9 Xiu is still located at this address, and Plaintiffs therefore believe that Defendant 9 Xiu is
                                                                                                        26   evading service, particularly given that, as discussed below, Defendant 9 Xiu has actual knowledge of this
                                                                                                        27   litigation and has been in contact with Plaintiffs. Id. ¶ 13. Defendants will raise this issue with the Court
                                                                                                             via the appropriate motion for alternative service of process, which presents an additional reason to
                                                                                                        28   continue the case management conference at this time.
                                                                                                                                                               1
                                                                                                                                                    FOURTH MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                     CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 30 Filed 03/10/20 Page 3 of 7


                                                                                                         1   Nos. 21 through 22, 24 through 25, and 26 through 27. Plaintiffs believe that the extension will have a

                                                                                                         2   minimal impact on the schedule for this case given that no scheduling order has yet been entered.

                                                                                                         3   Declaration of David J. Steele (“Steele Decl.”) ¶¶ 3-6, 8-9, 14 & Exs. 1, 4-7.

                                                                                                         4           In view of the parties’ inability to meet and confer and in view of Plaintiffs’ forthcoming motions

                                                                                                         5   for default judgment and for alternative means of service for Defendant 9 Xiu, Plaintiffs seek relief in the

                                                                                                         6   form of an order continuing the case management conference by approximately two months from March

                                                                                                         7   17, 2020 to May 19, 2020.

                                                                                                         8   II.     INTRODUCTION AND STATEMENT OF FACTS.

                                                                                                         9           Defendants 9 Xiu Network (Shenzhen) Science and Technology Co., Ltd. a/k/a Jiuxiu Network
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   (Shenzhen) Science and Technology Co., Ltd., 9 Xiu Feishu Science and Technology Company Ltd., 9

                                                                                                        11   Xiufei Book Technology Co., Ltd., Home Network (Fujian) Technology Co., Ltd., Wei Gao a/k/a Gao

                                                                                                        12   Wei, Zhaochun Liu a/k/a Liu Zhaochun, and Zhaoping Liu a/k/a Liu Zhaoping (collectively,

                                                                                                        13   “Defendants”), operated a series of websites promoting the sale of fake accounts (e.g., using fake names
TUCKER ELLIS LLP




                                                                                                        14   or other false identifiers) and inauthentic accounts (e.g., accounts used for inauthentic activity). Those

                                                                                                        15   activities violated both the Terms of Use and Terms of Service for Facebook and Instagram. Additionally,

                                                                                                        16   Defendants engaged in both trademark and service mark infringement as well as cybersquatting. Plaintiffs

                                                                                                        17   filed this action to stop Defendants’ illegal activities.

                                                                                                        18           Shortly after this action was filed, the lawsuit received a great deal of attention from the Chinese

                                                                                                        19   media. Steele Decl. ¶ 5 & Ex. 2. Presumably in response to this reporting, Defendants took down each of

                                                                                                        20   the infringing websites and domain names, which indicated that Defendants were aware of this action, its

                                                                                                        21   allegations, and the specific websites and domain names at issue. Id. ¶ 6.

                                                                                                        22           Upon filing this action, Plaintiffs translated all case initiating documents into Chinese so that they

                                                                                                        23   could be served via the Hague Service Convention. Id. ¶ 2. Unfortunately, service via the Hague Service

                                                                                                        24   Convention is expected to take up to two years, if not longer. Declaration of Celeste Ingalls (“Ingalls

                                                                                                        25   Decl.”) ¶ 11 (ECF No. 26-3). In an effort to expedite this process, Plaintiffs’ attorneys sent Defendants

                                                                                                        26   courtesy copies of the pertinent filings in this action both by hand delivery and by email. Steele Decl. ¶ 3

                                                                                                        27   & Ex. 1. In conjunction with sending these courtesy copies, Plaintiffs’ attorneys also requested in writing

                                                                                                        28   that Defendants either conduct the mandatory ADR and Rule 26(f) conferences as required by this Court’s
                                                                                                                                                                2
                                                                                                                                                     FOURTH MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                      CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 30 Filed 03/10/20 Page 4 of 7


                                                                                                         1   order setting a case management conference and related deadlines, or that in the alternative, Defendants

                                                                                                         2   stipulate to continue the initial case management conference. Id. ¶ 4 & Ex. 1.

                                                                                                         3          In response, an individual purporting to represent Defendant 9 Xiu Network Technology

                                                                                                         4   (Shenzhen) Co., Ltd. contacted Plaintiffs’ counsel on May 29, 2019 requesting the opportunity to discuss

                                                                                                         5   the merits of this action. Id. ¶ 7 & Ex. 3. In response, Plaintiffs prepared and sent an August 21, 2019

                                                                                                         6   email in Chinese requesting that Defendants (a) execute service or process waiver forms, (b) meet and

                                                                                                         7   confer concerning ADR selection and the topics listed in Rule 26(f) or in the alternative stipulate to

                                                                                                         8   continue the Case Management Conference, and (c) arrange a time to discuss the merits of the case. Id.

                                                                                                         9   ¶ 8 & Exs. 4-5. Plaintiffs received a response on August 25, 2019, but that response did not address any
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   of the topics listed above. Id. ¶ 10. Further communications have been similarly unsuccessful. Id.

                                                                                                        11          Due to the requirement that the parties collaboratively participate in the ADR selection process

                                                                                                        12   and the Rule 26(f) conference before the March 17, 2020 case management conference, and due to the

                                                                                                        13   impossibility of doing so under the current circumstances, Plaintiffs respectfully request that the Court
TUCKER ELLIS LLP




                                                                                                        14   continue to conference by approximately two months until May 19, 2020. At that time, Plaintiffs are

                                                                                                        15   hopeful that Defendants will have engaged in the meet and confer process and, if not, Plaintiffs expect to

                                                                                                        16   have their motion for default judgment on file at that time together with a motion for leave to serve

                                                                                                        17   Defendant 9 Xiu by alternate means.

                                                                                                        18   III.   CONTINUING THE CASE MANAGEMENT CONFERENCE IS WARRANTED.

                                                                                                        19           A.      Plaintiffs cannot effect service of process before the current case management

                                                                                                        20                   conference deadline despite their diligence.

                                                                                                        21          Each of the Defendants resides in China. Absent a Court order, defendants in a foreign country

                                                                                                        22   should generally be served with process “by any internationally agreed means of service that is reasonably

                                                                                                        23   calculated to give notice, such as those authorized by the Hague Service Convention . . . .”

                                                                                                        24   Fed. R. Civ. P. 4(f)(1). China is a signatory to the Hague Service Convention; however, China has

                                                                                                        25   formally objected to service within its territory by means other than through China’s designated central

                                                                                                        26   authority (“Central Authority for China”). Ingalls Decl. ¶¶ 5, 7-8. It will take up to twenty-four months

                                                                                                        27   for service through the Central Authority for China and it will take another one to five months for the

                                                                                                        28   proofs of service to be returned. Ingalls Decl. ¶¶ 11-13. Therefore, it has become apparent that service
                                                                                                                                                              3
                                                                                                                                                   FOURTH MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                    CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 30 Filed 03/10/20 Page 5 of 7


                                                                                                         1   will not be effected prior to the current deadlines.

                                                                                                         2           Notwithstanding the hurdles presented by serving Defendants through the Hague Service

                                                                                                         3   Convention, Plaintiffs understand that Defendants have actual notice of this action, and Plaintiffs have

                                                                                                         4   also been diligent about providing notice to Defendants through alternate, unofficial means. Shortly after

                                                                                                         5   this action was filed, it was reported by numerous Chinese media outlets. Id. ¶ 5 & Ex. 2. Apparently in

                                                                                                         6   response this media attention, Defendants took down each of the websites accessible at the accused domain

                                                                                                         7   names, thus indicating that they are aware Defendants having been given of this lawsuit and its subject

                                                                                                         8   matter. Id. ¶ 6.

                                                                                                         9           In addition to notice of this action via the Chinese media, Plaintiffs have had copies of all
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   documents in this action hand delivered to the registered address for Defendant 9 Xiu Network

                                                                                                        11   Technology (Shenzhen) Co., Ltd.,2 together with a cover letter explaining that the delivery does not

                                                                                                        12   constitute official service, requesting that each of the Defendants execute a waiver of service of the

                                                                                                        13   summons and complaint pursuant to F. R. Civ. P. 4(d), and requesting that the Defendants meet and confer
TUCKER ELLIS LLP




                                                                                                        14   in advance of the case management conference. Steele Decl. ¶¶ 3-4. Plaintiffs have also sent these same

                                                                                                        15   documents and requests to Defendants by email. Id.

                                                                                                        16           On May 29, 2019, Plaintiffs’ counsel received an email from an individual purporting to be a

                                                                                                        17   representative of Defendant 9 Xiu (Shenzhen) Network Technology Co., Ltd. Id. ¶ 7 & Ex. 3. Plaintiffs’

                                                                                                        18   counsel and this individual have exchanged additional correspondence in Chinese, with Plaintiffs’ counsel

                                                                                                        19   requesting that Defendant meet and confer or stipulate to continue the case management conference. Id.

                                                                                                        20   ¶ 8 & Exs. 4-5. Counsel also has repeatedly requested that Defendant 9 Xiu Network (Shenzhen)

                                                                                                        21   Technology Co., Ltd waive service of process. Id. None of these responses have addressed the subject of

                                                                                                        22   this motion. Id. ¶10.

                                                                                                        23           Plaintiffs’ counsel also requested by email that the remaining Defendants stipulate to continue the

                                                                                                        24   case management conference. Id. ¶¶ 9-10 & Ex. 6. Plaintiffs’ counsel has received no response to date.

                                                                                                        25

                                                                                                        26
                                                                                                             2 Plaintiffs are informed and believe that each individual defendant (i.e., non-corporate persons) owns,
                                                                                                        27   formerly owned, or works at Defendant 9 Xiu Network Technology (Shenzhen) Co., Ltd. Accordingly,
                                                                                                             hand delivery of case related documents to this company’s office is reasonably calculated to reach each
                                                                                                        28   of the defendants in this action.
                                                                                                                                                               4
                                                                                                                                                    FOURTH MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                     CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 30 Filed 03/10/20 Page 6 of 7


                                                                                                         1   Id. ¶¶ 10-11.

                                                                                                         2           B.      The parties and the Court will be best served by complete participation by all parties

                                                                                                         3                   in the case management conference.

                                                                                                         4          As the Court is well aware, the parties are required to discuss and attempt to stipulate to an ADR

                                                                                                         5   option in advance of the case management conference. The parties are also required to conduct their Rule

                                                                                                         6   26(f) conference, during which time they would prepare a discovery plan, discuss means of evidence

                                                                                                         7   preservation, determine any anticipated motions, seek to narrow the issues presented in the action, discuss

                                                                                                         8   settlement, and develop a proposed schedule for the Court’s review. Because Defendants have not

                                                                                                         9   accepted service to date, and therefore presumably will not substantively engage until service through the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   Hague Service Convention is complete, Plaintiffs cannot discuss any of these matters with Defendants. In

                                                                                                        11   many ways, this defeats the purpose of the conference as it does not allow the parties to limit any potential

                                                                                                        12   disagreements and then bring them to the Court’s attention. See Fed. R. Civ. P. 26(f) (listing areas for the

                                                                                                        13   parties to attempt to reach an agreement); Fed. R. Civ. P. 1 (explaining that rules should be construed and
TUCKER ELLIS LLP




                                                                                                        14   administered to secure just, speedy, and inexpensive determination of action). Moreover, because

                                                                                                        15   Plaintiffs intend to move for leave to effect alternative service with respect to Defendant 9 Xiu and for

                                                                                                        16   default judgment against the remaining Defendants pursuant to Article 15 of the Hague Service

                                                                                                        17   Convention, judicial economy will be best served by postponing the case management conference.

                                                                                                        18   IV.    CONCLUSION

                                                                                                        19          Despite their best efforts, Plaintiffs have been unable to secure Defendants’ participation in the

                                                                                                        20   required conferences that precede the case management conference, and Plaintiffs therefore respectfully

                                                                                                        21   request that the Court continue to conference to May 19, 2020.

                                                                                                        22   DATED: March 10, 2020                                 Tucker Ellis LLP
                                                                                                        23

                                                                                                        24                                                         By: /s/David J. Steele
                                                                                                                                                                        David J. Steele
                                                                                                        25                                                              Howard A. Kroll
                                                                                                                                                                        Steven E. Lauridsen
                                                                                                        26
                                                                                                                                                                        Attorneys for Plaintiffs,
                                                                                                        27
                                                                                                                                                                        Facebook, Inc. and
                                                                                                        28                                                              Instagram, LLC
                                                                                                                                                               5
                                                                                                                                                    FOURTH MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                     CASE NO. 4:19-CV-1167-JST
                                                                                                                  Case 4:19-cv-01167-JST Document 30 Filed 03/10/20 Page 7 of 7


                                                                                                    1                                      CERTIFICATE OF SERVICE

                                                                                                    2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                                                    3           I declare that I am a citizen of the United States and a resident of Los Angeles, California or
                                                                                                        employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
                                                                                                    4   the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
                                                                                                        Floor, Los Angeles, California 90071-2223.
                                                                                                    5
                                                                                                                On March 10, 2020, I served the following: PLAINTIFFS’ FOURTH MOTION TO
                                                                                                    6   CONTINUE CASE MANAGEMENT CONFERENCE [L.R. 6-1(B)] on the interested parties in this
                                                                                                        action as follows:
                                                                                                    7

                                                                                                    8     9 Xiu Network (Shenzhen) Tech. Co., Ltd.
                                                                                                         a/k/a Jiuxiu Network (Shenzhen) Tech. Co.,           Zhaochun Liu a/k/a Liu Zhaochun
                                                                                                    9                         Ltd.
              Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                           1002C, 10th Floor, Build A, Haide Building,
                                                                                                   10      9 Xiu Feishu Science and Tech. Co., Ltd.                Nan Xin Road Xiang Nan,
                                                                                                              9 Xiufei Book Technology Co., Ltd.          Nan Shan Street, Nanshan District, Shenzhen
                                                                                                   11      Home Network (Fujian) Tech. Co., Ltd.
                                                                                                                                                                   Email: Anly2016@qq.com
                                                                                                   12               Wei Gao a/k/a Gao Wei
                                                                                                                                                                      416257666@qq.com
                                                                                                           No. 112, Shanghai V Gu, 1 Hao Chengshi
                                                                                                   13                                                               32687976006@qq.com
                                                                                                             Yongxian Road, Maantang Community,
TUCKER ELLIS LLP




                                                                                                                                                              Zhaoping Liu a/k/a Liu Zhaoping
                                                                                                   14     Bantian Street, Longgand District, Shenzhen
                                                                                                                                                           1002C, 10th Floor, Build A, Haide Building,
                                                                                                                  Email: 262740299@qq.com                          Nan Xin Road Xiang Nan,
                                                                                                   15
                                                                                                                      493661190@qq.com                    Nan Shan Street, Nanshan District, Shenzhen
                                                                                                   16                 793661190@qq.com                            Email: 416257666@qq.com
                                                                                                   17                    geeai@qq.com                                3200369367@qq.com
                                                                                                                    zubin878@foxmail.com
                                                                                                   18                                             DEFENDANTS
                                                                                                   19   (X)    BY EMAIL: the above-entitled document to be served electronically by email.
                                                                                                   20 (X)      BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
                                                                                                               and placing each for collection and mailing on the below indicated day following the ordinary
                                                                                                   21          business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
                                                                                                               practices of my place of employment with regard to collection for mailing with the United States
                                                                                                   22          Postal Service. I am aware that on motion of the party served, service is presumed invalid if
                                                                                                               postal cancellation date or postage meter date is more than one day after date of deposit or
                                                                                                   23          mailing affidavit.
                                                                                                   24 (X)      FEDERAL: I declare that I am employed in the office of a member of the bar of this Court at
                                                                                                               whose direction the service was made. I declare under penalty of perjury under the laws of the
                                                                                                   25          United States of America that the foregoing is true and correct.
                                                                                                   26
                                                                                                               Executed on March 10, 2020, at Los Angeles, California.
                                                                                                   27

                                                                                                   28                                                                      Toni Pierson
                                                                                                                                                                    Toni Pierson

                                                                                                         PROOF OF SERVICE OF PLAINTIFFS’ FOURTH MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE [L.R. 6-1(B)]
                                                                                                                                                                                          Case No. 4:19-cv-1167-JST
